In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Danoff, J.), dated June 6, 2007, as, after a permanency hearing, extended the placement of the subject child until December 3, 2007, and found that the petitioner had exercised reasonable efforts to effect the permanency goal of return of the child to the parent.
Ordered that the appeal from so much of the order as extended placement of the child is dismissed as academic; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
*521The appeal from so much of the order as extended the placement of the child must be dismissed as academic because the period of placement has expired by its own terms (see Matter of Lecknold M., 33 AD3d 616 [2006]; Matter of Anthony O., 29 AD3d 591 [2006]; Matter of Anthony O., 22 AD3d 670 [2005]).
At the conclusion of a permanency hearing, the Family Court is required to enter an order indicating whether “reasonable efforts have been made to effectuate the child’s permanency plan” (Family Ct Act § 1089 [d] [2] [iii]). We find no basis in the record to reverse the Family Court’s finding at the conclusion of a permanency hearing that the agency had made reasonable efforts to effectuate the goals of the permanency plan for the child. Lifson, J.P, Florio, Garni and Belen, JJ., concur.